                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

BRANDON KULHANKEK,                                )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )             No. 4:17-CV-2431 JAR
                                                  )
CINDY GRIFFITH, et al.,                           )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       Plaintiff moves for appointment of counsel. After considering the motion and the

pleadings, the motion is denied without prejudice to refiling at a later time.

       There is no constitutional or statutory right to appointed counsel in civil cases. Nelson v.

Redfield Lithograph Printing, 728 F.2d 1003, 1004 (8th Cir.. 1984). In determining whether to

appoint counsel, the Court considers several factors, including (1) whether the plaintiff has

presented non-frivolous allegations supporting his prayer for relief; (2) whether the plaintiff will

substantially 'benefit from the appointment of counsel; (3) whether there is a need to further

investigate and present the facts related to the plaintiffs allegations; and (4) whether the factual

and legal issues presented by the action are complex. See Johnson v. Williams, 788 F.2d 1319,

1322-23 (8th Cir. 1986); Nelson, 728 F.2d at 1005.

       Plaintiff has presented non-frivolous allegations in his complaint. However, he has

demonstrated, at this point, that he can adequately present his claims to the Court. Additionally,

neither the factual nor the legal issues in this case are complex. As such, the Court will deny

plaintiffs motion for appointment of counsel at this time. The Court will entertain future

motions for appointment of counsel as the case progresses.

       Accordingly,
      IT IS HEREBY ORDERED that plaintiffs motion for appointment of counsel [Doc.

#31] is DENIED without prejudice.

      Dated t h i s $ of May, 2019.




                                              '.A.·ROSS
                                            TED STATES DISTRICT JUDGE




                                      -2-
